The former opinion is withdrawn and the following filed in lieu thereof:
On the 2nd day of April, 1934, a complaint was filed before a justice of the peace of Fannin County charging appellant with selling beer containing not more than 3.2 per cent. of alcohol by weight. After being taken in custody, appellant applied to the Honorable George P. Blackburn, Judge of the 6th Judicial District, for a writ of habeas corpus, which was awarded, and a hearing had thereon. From an order remanding him, appellant has appealed to this court.
The sale of beer containing not more than 3.2 per cent. of alcohol by weight has not been authorized in Fannin County in accordance with the constitutional and statutory provisions. Appellant is charged with an offense denounced by the Penal Code. He does not claim the statute is unconstitutional. He has not been denied bail. The circumstances in the record present no occasion for the application for a writ of habeas corpus. Branch's Annotated Penal Code, sec. 239.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.